DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/18/2022 has been entered. Claims 6, 19, 26 are currently amended.  Claims 1-5, 13, 21-22 have been cancelled.  Claims 6-12, 14-20, and 23-26 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 8, filed on 1/18/2022, with respect to claim objection on claim 19 has been fully considered and is persuasive.  The claim objection is withdrawn.

Applicant's argument, see page 8, filed on 1/18/2022, with respect to 102 rejection has been fully considered but is not persuasive.
Applicant made argument that the current invention includes a crosslinking monomer in the ROMP process so that crosslinked polymer is produced during the ROMP process; whereas the prior art only made thermoplastic polymer during ROMP, and made crosslinking afterwards.
However, even though Sugawara teaches a thermoplastic material, it doesn’t mean it can’t be crosslinked to some extent before the thermal crosslinking step.  It’s possible for a product to be both thermoplastic and crosslinked to some extent.  Sugawara teaches 

Examiner’s Comment
After further consideration, the previous indication of allowable subject matter in claim 20 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-12, 14-19, and 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (US20080125531).
Regarding claim 6, Sugawara teaches a process for the production of polymerizable composition comprising a cycloolefin monomer [0024], a ruthenium-carbene metathesis polymerization catalyst [0033], and a radical crosslinking agent comprising dicumyl peroxide  [0066].  The cycloolefin monomer meets the claimed cyclic olefin; the ruthenium-carbene meets the claimed metal carbene olefin metathesis catalyst.  It would have been obvious to one of ordinary skill in the art at the time of filing to select dicumyl peroxide, as it is expressly suggested for use as a radical crosslinking agent.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  
Sugawara teaches the polymerization is carried out at -30°C to 200°C [0104], overlapping the claimed -78°C to less than 150°C.  Based on the above polymerization composition and process, one of ordinary skill would recognize it as a ring opening metathesis polymerization (ROMP).  Sugawara teaches use of monomers like dicyclopentadiene (DCPD) and tricyclopentadiene (TCPD) [0028] including multiple unsaturations that will participate in the metathesis reaction and will function as “crosslinking” monomers under the same polymerization condition as in the current invention.  Therefore, the claimed “crosslinking” will occur.
Regarding the recited preamble “having an improved resistance to hydrocarbon fluids determined by the gel swell”, “[P]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Sugawara teaches identical composition, the recited resistance to hydrocarbon fluids is expected to be present, absent evidence to the contrary.

Regarding claim 7, Sugawara teaches that the composition comprises antioxidant [0097].

Regarding claim 8, the claimed impact modifier is equivalent to elastomer as indicated by the applicant [0383-0384 spec.].  Sugawara teaches the composition comprises elastomer [0098], meeting the claimed impact modifier.

Regarding claim 9, the claimed exogenous inhibitor includes triphenylphosphine and tributylphosphine, as indicated by the applicant [0378].  Sugawara teaches the composition comprises triphenyl phosphine and tri-n-butyl phosphine [0127], meeting the claimed exogenous inhibitor.

Regarding claim 10, Sugawara teaches that the cycloolefin monomers include polycyclic norbornenes [0024-0027], equivalent to the claimed polycyclic olefin.

Regarding claim 11, Sugawara teaches a thermoplastic resin composition molded product [0114], meeting the claimed article.

Regarding claim 12, “[P]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Sugawara teaches identical composition, the recited resistance to hydrocarbon fluids is expected to be present, absent evidence to the contrary.

Regarding claims 14-17, Sugawara teaches the cyclic olefin includes dicyclopentadiene [0028], meeting the claimed di-unsaturated olefin and dicyclopentadiene.

Regarding claim 18, Sugawara teaches ruthenium-carbene complex represented by the following formulas (1) or (2) [0034], meeting the claimed formula (I).

Regarding claim 19, Sugawara teaches the M=Ruthenium in formula (1) and (2); n=m=0 in formula (1); k=1; L1 and L2 are neutral electron-donor compound including trialkylphosphine, x1 and x2 are chlorine, R1 and R2 are hydrogen or hydrocarbon group having 1-20 carbon atoms [0034-0038], meeting the claimed limitations.

Regarding claims 23-25, “[P]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Sugawara teaches identical composition, the recited gel swell is expected to be present, absent evidence to the contrary.

Regarding claim 26, Sugawara teaches the polymerization is carried out at -30°C to 200°C [0104], overlapping the claimed -78°C to less than 150°C.  Sugawara teaches use of monomers like dicyclopentadiene (DCPD) and tricyclopentadiene (TCPD) [0028] including multiple unsaturations that will participate in the metathesis reaction and will function as .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (US20080125531) as applied to claim 6 above, further in view of Plenio et al (“Switched Stereocontrol in Grubbs-Hoveyda Complex Catalyzed ROMP Utilizing Proton-Switched NHC Ligands”, Organometallics 2010, 29, 4339–4345).
Regarding claim 20, Sugawara teaches the method in claim 6.  Sugawara does not specifically teach the claimed formula (VII).
Plenio teaches a Grubbs-Hoveyda Catalyst used for ROMP represented by the formula 6 in scheme 1 [p.4340], meeting the claimed formula (VII), wherein M=Ru; X1 and X2 are Cl; L1 is substituted heterocyclic group; Y=O; R5=R6=R7=R8=H; Z is isopropyl group; n=1.  It would have been obvious to one of ordinary skill in the art at the time of filing to select the Grubbs-Hoveyda catalyst in Plenio’s formula, as it is expressly disclosed as being useful in ROMP process. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762